Case 2:19-cv-08457-MRW Document 25 Filed 07/14/20 Page 1 of 2 Page ID #:656




  1   NICOLA T. HANNA
      United States Attorney
  2   DAVID M. HARRIS
  3   Assistant United States Attorney
      Chief, Civil Division
  4
      CEDINA M. KIM
  5   Assistant United States Attorney
  6
      Senior Trial Attorney
      TIMOTHY R. BOLIN, SBN 259511
  7   Special Assistant United States Attorney
  8         Social Security Administration
            Office of the General Counsel
  9
            160 Spear St Ste 800
 10         San Francisco, CA 94105
            Telephone: (415) 977-8982
 11
            Facsimile: (415) 744-0134
 12         Email: timothy.bolin@ssa.gov
 13   Attorneys for Defendant
 14
 15                        UNITED STATES DISTRICT COURT
 16
                         CENTRAL DISTRICT OF CALIFORNIA
 17
 18                                WESTERN DIVISION

 19
 20   ANATOLIY KOLESNYK,                           ) No. 2:19-cv-08457-MRW
                                                   )
 21         Plaintiff,                             )
                                                   ) JUDGMENT
 22                v.                              )
                                                   )
 23                                                )
      ANDREW SAUL,                                 )
 24
      Commissioner of Social Security,             )
                                                   )
 25         Defendant.                             )
                                                   )
 26                                                )
                                                   )
 27                                                )
                                                   )
 28




                                             -1-
Case 2:19-cv-08457-MRW Document 25 Filed 07/14/20 Page 2 of 2 Page ID #:657




  1         Having approved the parties’ joint stipulation to voluntary remand
  2   pursuant to sentence four of 42 U.S.C. § 405(g) and to entry of judgment, THE
  3   COURT ADJUDGES AND DECREES that judgment is entered for Plaintiff.
  4
  5
      Date: July 14, 2020
  6                                        HON. MICHAEL R. WILNER
  7                                        United States Magistrate Judge
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                             -2-
